18-09032-cgm      Doc 119     Filed 10/25/19 Entered 10/25/19 15:08:59            Main Document
                                          Pg 1 of 4



KORSINSKY & KLEIN, LLP
MARC ILLISH (MI-6369)
2926 Avenue L
Brooklyn, NY 11210
Tel: 212-495-8133
Fax: 212-419-3893
Email: mi@kklawfirm.com
Attorneys for CRESCENT ELECTRIC SUPPLY COMPANY, INC. OF NEW YORK

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT NEW YORK
________________________________________
                                                            Chapter 7
In re:
                                                            Case No. 18-35222 (CGM)
CHARLES DeGENNARO, III

Debtor.
________________________________________

CRESCENT ELECTRIC SUPPLY COMPANY,
INC. OF NEW YORK,

              Plaintiff,                                    Adv. Pro. No. 18-09032 (CGM)
    v.
CHARLES DeGENNARO,

                  Defendant.
________________________________________

                         DECLARATION IN OPPOSITION
              TO DEBTOR’S MOTION SEEKING A STAY PENDING APPEAL

         MARC ILLISH, declares pursuant to 28 U.S.C. § 1746:

         1.   I am an attorney for Plaintiff CRESCENT ELECTRIC SUPPLY COMPANY, INC. OF

NEW YORK (“Crescent”) in this adversary proceeding, and am fully familiar with the facts and

circumstances set forth below, based upon both my review of the files pertaining to this matter

maintained in my office and through my participation in the pre-trial proceedings in this matter.
18-09032-cgm      Doc 119        Filed 10/25/19 Entered 10/25/19 15:08:59          Main Document
                                             Pg 2 of 4



       2.   This declaration is submitted in opposition to the motion of Debtor CHARLES

DeGENNARO, III (“Debtor”) seeking a stay pending the appeal of an order of the Hon. Cecelia

G. Morris, entered September 19, 2019 (the “Order”).

       3.    The Order granted discovery sanctions in favor of Crescent compelling debtor

pursuant to Fed. R. Civ. P. 37(a)(3)(B)(iv), made applicable to this adversary proceeding through

Fed. R. Bankr. P. 7037, on the basis that Debtor failed to produce documents and failed to respond

to Crescent’s Requests For Production of Documents and Things dated April 29, 2019 requested

pursuant to Fed. R. Civ. P. 34 made applicable to this adversary proceeding through Fed. R. Bankr.

P. 7034.

       4.   The Debtor’s failure to provide discovery warranted the issuance of the Order and

therefore it should be upheld.

       5.   Debtor’s motion should be denied for the reasons stated herein and additional

sanctions imposed due to the continued stonewalling of discovery by Debtor.

       6.   Debtor filed a motion seeking reconsideration of this Order in tandem with the instant

motion seeking a stay.

       7.   Likewise, Crescent is filing opposition in tandem and for the sake of brevity, will focus

on the denial of a stay and respectfully refer the Court to the companion opposition papers

addressing the other arguments.

   A. A STAY IS NOT WARRANTED

       8.   Firstly, although the motion to compel and resulting attorney's fees has been fully

adjudicated by virtue of the Order, it is nonetheless an interlocutory discovery issue that should be

appealed only after the close of all matters in this case. See, New York State NOW v. Terry, 886




                                                 2
18-09032-cgm      Doc 119      Filed 10/25/19 Entered 10/25/19 15:08:59            Main Document
                                           Pg 3 of 4



F.2d 1339, 1350 (2d Cir. 1989)(deeming a discovery order and contempt judgment with sanctions

as "interlocutory orders that must await final judgment").

        9.   Additionally, an order imposing Rule 37 sanctions against an attorney, either alone or

jointly and severally with his client, is not an appealable "final decision" under 28 U.S.C. § 1291.

See, Id.

        10. Secondly, notwithstanding the Order, Debtor has since failed to fully comply with

same.

        11. It is a well-established "basic proposition that all orders and judgments of courts must

be complied with promptly" and that while a party has a right to appeal the order, "absent a stay,

he must comply promptly with the order pending appeal." Maness v. Meyers, 419 U.S. 449, 458,

95 S. Ct. 584, 42 L. Ed. 2d 574 (1975); McDonald v. Head Crim. Ct. Supervisor Officer, 850 F.2d

121, 124 (2d Cir. 1988).

        12. Debtor seeks to cloak all of his financials as being jointly owned with his wife in an

effort to obstruct any discovery into his financials.

        13. As a matter of fact, Debtor has produced a redacted personal tax return, which was

presumably jointly filed with Debtor’s spouse.

        14. Obviously, the claim of irreparable harm is therefore feigned and otherwise waived.

        15. No mention of a confidentiality agreement or mere production of redacted records are

made in the motion, demonstrating the chicanery.

        16. A party's financial information can be relevant for discovery purposes if it implicates

specific elements of a claim or defense asserted in the dispute. See Signal Capital Corporation v.

Frank, 164 F.R.D. 7, 10-11 (S.D.N.Y. 1995) (allowing substantial discovery regarding corporate




                                                  3
18-09032-cgm      Doc 119      Filed 10/25/19 Entered 10/25/19 15:08:59             Main Document
                                           Pg 4 of 4



directors, including details of directors' personal finances necessary to establish plaintiff's claims

against directors for waste of corporate assets, mismanagement, and violation of fiduciary duties);

       17. This issue was also argued before the Court and by Debtor’s admission, he has

withheld documents relevant to Crescent’s claims and he argues that he lacks other relevant

documents, therefore the information sought was in fact not otherwise readily obtainable.

       18. The obstruction of discovery is compounded by the fact that Debtor, as the majority

interest holder of Innovative Electrical Services (See, Debtor’s Schedules), would be able to issue

authorizations for the release of bank statements, tax returns, and other financial records which

would have satisfied most if not all of Crescent’s documents requests.

       19. Accordingly, the Order should be upheld and Debtor’s motion should be denied. This

opposition may be supplemented with a documentation of costs, if necessary.

       WHEREFORE, it is requested that Debtor’s motion be denied in its entirety.

Executed on October 25, 2019

                                                                   /s/ MARC ILLISH
                                                                  MARC ILLISH (MI-6369)




                                                  4
